UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6853


EDWIN BLADIMIR ESCOBAR-SALMERON,

                    Plaintiff - Appellant,

             v.

STEPHEN T. MOYER; COREY T. HOLLAND; CO II DANIEL ARNDT,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:19-cv-02717-RDB)


Submitted: May 7, 2021                                            Decided: May 14, 2021


Before MOTZ, THACKER, and QUATTLEBAUM, Circuit Judges.


Remanded by unpublished per curiam opinion.


Edwin Bladimir Escobar-Salmeron, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edwin Bladimir Escobar-Salmeron seeks to appeal the district court’s order denying

relief on his 42 U.S.C. § 1983 complaint. The district court received the notice of appeal

shortly after expiration of the appeal period. Because Escobar-Salmeron is incarcerated,

the notice is considered filed as of the date it was delivered to prison officials for mailing

to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988). The

record does not reveal when Escobar-Salmeron gave the notice of appeal to prison officials

for mailing. Accordingly, we remand this case for the limited purpose of allowing the

district court to obtain this information from the parties and to determine whether the filing

was timely under Rule 4(c)(1) and Houston. The record, as supplemented, will then be

returned to this court for further consideration.

                                                                               REMANDED




                                              2